 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
     RLI INSURANCE COMPANY,                           Case No. 1:17-cv-01205-LJO-EPG
11
                   Plaintiff,                         ORDER MODIFYING ORDER
12                                                    DIRECTING THE CLERK OF THE
            v.                                        COURT TO CLOSE THE CASE
13
     CITY OF VISALIA,                                 (ECF Nos. 65, 66)
14
                   Defendant,
15

16

17
     CITY OF VISALIA,
18
                   Counter-Claimant,
19
            v.
20
     RLI INSURANCE COMPANY; ZURICH
21   AMERICAN INSURANCE COMPANY;
     and THE RIVERSTONE GROUP,
22
                   Counter-Defendants.
23

24          The Court’s order, (ECF No. 66), directing the Clerk of the Court to close the case is

25   modified as follows:

26          On November 13, 2018, Defendant/Counter-Claimant City of Visalia and Counter-

27   Defendant Zurich American Insurance Company filed a stipulation to dismiss without

28   prejudice the claims between them. (ECF No. 65). Thus, the counterclaims between these


                                                  1
 1
     parties have been dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1); Wilson v. City of
 2
     San Jose, 111 F.3d 688, 692 (9th Cir. 1997); Concha v. London, 62 F.3d 1493, 1506 (9th Cir.
 3
     1995). Accordingly, as there are no claims remaining in this action, the Clerk of the Court is
 4
     DIRECTED to close the case.
 5

 6   IT IS SO ORDERED.
 7
        Dated:    November 29, 2018                         /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                   2
